DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 3-6 appear to have the male threads shown in the wrong places (i.e. not aligned with the pointer (230)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract currently states “The closure has a central section and a skirt, the skirt three male threads…” The Examiner believes the Applicant intended for the abstract to state “The closure has a central section and a skirt, the skirt has three male threads…”  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 9, 11, and 14 are objected to because of the following informalities:
Claims 1 and 9 state “… the at least three male threads engages and disengages with the at least three lug threads…” The Examiner believes the claims are intended to state “… the at least three male threads engage[[s]] and disengage[[s]] with the at least three lug threads…”
Claim 11 does not end in a period. It is unclear if the claim is finished or not. For purposes of further examination, the claim is being interpreted as a complete claim.
Claim 14 states “…wherein each male thread of the at least three male threads is directly above the respective proximal end portion of the lug thread when engaging the at least three male threads with the at least three lug threads, wherein each male thread of the at least three male threads is directly below the respective proximal end portion of the lug thread when disengaging the at least three male threads from the at least three lug threads.” The Examiner believes the claim intended to state something along the lines of “… wherein each male thread of the at least three male threads is directly above the respective proximal end portion of the lug thread when engaging the at least three male threads with the at least three lug threads, and wherein each male thread of the at least three male threads is directly below the respective proximal end portion of the lug thread when disengaging the at least three male threads from the at least three lug threads.” in order to separate the two distinct limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended claim 6 to state “a length of each male thread” corresponds to “a length of the proximal end portion of each lug thread”. There is no support for this in the applicant’s disclosure. This is not discussed in the specification, nor is it shown in the drawings. The claim has been examined below as best the Examiner can understand.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brozell et al. (US 10399728) (hereinafter Brozell) in view of Beck (US 5829609).
Regarding Claim 1

	Brozell teaches a childproof combination of container and closure comprising: a container (below – Fig. 1A, 14) comprising: a base (50) and a wall (52/54) defining an inner volume of the container, the container has an open-top, a neck (20) extends from a periphery of the wall, an outer surface of the neck has at least three lug threads (30a/b/c) that run consecutively along a circumference of the neck; and a closure (12) comprising: a central section (40) and a skirt (42) that extends downwards from a periphery of the central section, the skirt has an inner surface and an outer surface, the inner surface of the skirt has at least three male threads (44), wherein the at least three male threads engage and disengage with the at least three lug threads (Col. 3, Ln. 23-63).

    PNG
    media_image1.png
    782
    419
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    417
    518
    media_image2.png
    Greyscale

Brozell does not teach at least one lower pointer on the wall of the container just below the periphery of the wall, wherein the at least one lower pointer points upwards; at least one upper pointer on the outer surface of the skirt, wherein the at least one upper pointer points downwards, wherein the at least one upper pointer and the at least one lower pointer are positioned such that the at least three male threads engage and disengage with the at least three lug threads only when the at least one upper pointer is aligned to the at least one lower pointer.  
	Beck teaches a childproof combination of container and closure comprising: a container (below – Fig. 1, 10) comprising: a base and a wall defining an inner volume of the container, the container has an open-top, a neck (14) extends from a periphery of the wall, an outer surface of the neck has lug threads (22) that run consecutively along a circumference of the neck, at least one lower pointer (30) on the wall of the container just below the periphery of the wall, wherein the at least one lower pointer points upwards; and a closure (12) comprising: a central section and a skirt (19) that extends downwards from a periphery of the central section, the skirt has an inner surface and an outer surface, the inner surface of the skirt has male threads (28), at least one upper pointer (32) on the outer surface of the skirt, wherein the at least one upper pointer points downwards, wherein the at least one upper pointer and the at least one lower pointer are positioned such that the male threads engage and disengage with the lug threads only when the at least one upper pointer is aligned to the at least one lower pointer (Col. 3, Ln. 20-33 and Col. 4, Ln. 24-29). 

    PNG
    media_image3.png
    689
    290
    media_image3.png
    Greyscale

Brozell and Beck are analogous inventions in the field of threaded container closures.  It would have been obvious to one skilled in the art at the time of filing to modify the container and closure of Brozell with the teachings of the upper and lower projections of Beck in order to provide an alignment indicator for use of the lug threads and the male threads (Col. 4, Ln. 24-29).

Regarding Claim 2

	Brozell in view of Beck (hereinafter “modified Brozell”) teaches all the limitations of claim 1 as stated above. Beck appears to teach one lower pointer for indicating the desired alignment of the closure with the container. Beck does not teach a number of the at least one lower pointer or a number of the at least one upper pointer is equal to a number of the at least three lug threads.  
	At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the number of lower pointers equal to the number of lug threads in order to provide a visual indicator around the entire container of all the various places in which the lug threads and male threads may be engaged.  Further, according to MPEP 2144.04(VI)(B), a duplication of parts does not provide patentable distinction over the prior art of record.  As such, the claim of a number of the at least one lower pointer or a number of the at least one upper pointer is equal to a number of the at least three lug threads, does not provide patentable distinction over the prior art of record.

Regarding Claim 3

	Modified Brozell teaches all the limitations of claim 1 as stated above. Brozell further teaches the at least three lug threads (30 a/b/c) comprises three lug threads and the at least three male threads (44) are three male threads. Modified Brozell does not teach three lower pointers and three upper pointers.
Regarding there being three lower pointers and three upper pointers, as previously stated, at the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the number of upper and lower pointers equal to the number of lug threads and male threads (i.e. three) in order to provide visual indicators around the entire container of all the various places in which the lug threads and male threads may be engaged.  Further, according to MPEP 2144.04(VI)(B), a duplication of parts does not provide patentable distinction over the prior art of record.  As such, the claim of there being three lower pointers and three upper pointers, does not provide patentable distinction over the prior art of record.

Regarding Claim 4

	Modified Brozell teaches all the limitations of claim 1 as stated above. Brozell further teaches each lug thread (30 a/b/c) of the at least three lug threads has a proximal end (shown at 86, 120, 120’), a mid (shown at 80, 110, 110’), and a distal end (shown at 88, 114, 114’), wherein each lug thread slightly deflects downwards from the proximal end towards near the distal end, and wherein the distal end sharply tapers downwards contacting the periphery of the wall (shown at 66), the proximal end portion of each lug thread is notched (shown below), as can be seen in Fig. 5 below.

    PNG
    media_image4.png
    284
    850
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: textbox (notch)][AltContent: arrow][AltContent: textbox (notch)][AltContent: arrow][AltContent: textbox (notch)]
    PNG
    media_image5.png
    284
    850
    media_image5.png
    Greyscale


Regarding Claim 5

	Modified Brozell teaches all the limitations of claim 4 as stated above. Brozell further teaches the proximal end (shown at 86, 120, 120’) of each lug thread is substantially directly above a distal end (shown at 88, 114, 114’) of an adjacent lug thread of the at least three lug threads, forming a channel between the proximal end of each lug thread and the distal end of the adjacent lug thread, as can be seen in Fig. 5 above.

Regarding Claim 8

	Modified Brozell teaches all the limitations of claim 1 as stated above. Brozell further teaches the at least three male threads (44) are disposed along a rim of the skirt (42), as can be seen in Fig. 1B above.

Regarding Claim 13

	Modified Brozell teaches all the limitations of claim 4 as stated above. Beck teaches the upper pointer and lower pointer need to be aligned for proper application of the closure on to the container. Modified Brozell fails to specifically teach each male thread of the at least three male threads is directly above or below the respective proximal end portion of the lug thread when the at least one upper pointer is aligned with the at least one lower pointer.
It would have been obvious to one having ordinary skill in the art at the time of filing to have each male thread of the at least three male threads directly above or below the respective proximal end portion of the lug thread when the at least one upper pointer is aligned with the at least one lower pointer, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C).

Regarding Claim 16

	Modified Brozell teaches all the limitations of claim 1 as stated above. Brozell further teaches each lug thread (30 a/b/c) of the at least three lug threads has a proximal end (shown at 86, 120, 120’) and a distal end (shown at 88, 114, 114’), the proximal end portion of each lug thread is notched (shown above), as can be seen in Fig. 5 above. Beck teaches the upper pointer and lower pointer need to be aligned for proper application of the closure on to the container.
Modified Brozell fails to specifically teach each male thread of the at least three male threads is directly above or below the respective proximal end portion of the lug thread when the at least one upper pointer is aligned with the at least one lower pointer. It would have been obvious to one having ordinary skill in the art at the time of filing to have each male thread of the at least three male threads directly above or below the respective proximal end portion of the lug thread when the at least one upper pointer is aligned with the at least one lower pointer, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C).

Regarding Claim 17

	Modified Brozell teaches all the limitations of claim 1 as stated above. Brozell further teaches each lug thread (30 a/b/c) of the at least three lug threads has a proximal end portion (shown at 86, 120, 120’). Beck teaches the upper pointer and lower pointer need to be aligned for proper application of the closure on to the container.
Modified Brozell fails to specifically teach each male thread of the at least three male threads is directly above or below the respective proximal end portion of the lug thread when the at least one upper pointer is aligned with the at least one lower pointer. It would have been obvious to one having ordinary skill in the art at the time of filing to have each male thread of the at least three male threads directly above or below the respective proximal end portion of the lug thread when the at least one upper pointer is aligned with the at least one lower pointer, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C).

Regarding Claim 9

	Brozell teaches a method for restricting access to a container by a child, the method comprising the steps of: providing a childproof combination of container and closure (Fig. 1A), the container (14) comprising: a base (50) and a wall (52/54) defining an inner volume of the container, the container has an open-top, a neck (20) extends from a periphery of the wall, an outer surface of the neck has at least three lug threads (30 a/b/c) that run consecutively along a circumference of the neck, and a closure (12) comprising: a central section (40) and a skirt (42) that perpendicularly extends downwards from a periphery of the central section, the skirt has an inner surface and an outer surface, the inner surface of the skirt has at least three male threads (44), the at least three male threads engage and disengage with the at least three lug threads; positioning the closure above the container; depressing the closure over the neck of the container with a slight force; and upon depressing, twisting the closure (Col. 3, Ln. 23-63 and Col. 4, Ln. 47 – Col. 7, Ln. 31).
	Brozell does not teach at least one lower pointer on the wall of the container just below the periphery of the wall, wherein the at least one lower pointer points upwards; at least one upper pointer on the outer surface of the skirt, wherein the at least one upper pointer points downwards, wherein the at least one upper pointer and the at least one lower pointer are positioned such that the at least three male threads engage and disengage with the at least three lug threads only when the at least one upper pointer is aligned to the at least one lower pointer; positioning the closure above the container such that the at least one upper pointer is aligned to the at least one lower pointer.
	Beck teaches a method for restricting access to a container by a child, the method comprising the steps of: providing a childproof combination of container and closure (Fig. 1), the container (10) comprising: a base and a wall defining an inner volume of the container, the container has an open-top, a neck (14) extends from a periphery of the wall, an outer surface of the neck has lug threads (22) that run consecutively along a circumference of the neck, at least one lower pointer (30) on the wall of the container just below the periphery of the wall, wherein the at least one lower pointer points upwards, and a closure (12) comprising: a central section and a skirt (19) that perpendicularly extends downwards from a periphery of the central section, the skirt has an inner surface and an outer surface, the inner surface of the skirt has male threads (28), at least one upper pointer (32) on the outer surface of the skirt, wherein the at least one upper pointer points downwards, wherein the at least one upper pointer and the at least one lower pointer are positioned such that the male threads engage and disengage with the lug threads only when the at least one upper pointer is aligned to the at least one lower pointer; positioning the closure above the container such that the at least one upper pointer is aligned to the at least one lower pointer; depressing the closure over the neck of the container with a slight force; and upon depressing, twisting the closure (Col. 3, Ln. 20-33 and Col. 4, Ln. 24-29). 
Brozell and Beck are analogous inventions in the field of threaded container closures.  It would have been obvious to one skilled in the art at the time of filing to modify the container and closure of Brozell with the teachings of the upper and lower projections of Beck in order to provide an alignment indicator for use of the lug threads and the male threads (Col. 4, Ln. 24-29).

Regarding Claim 10

	Brozell in view of Beck (hereinafter “modified Brozell’) teaches all the limitations of claim 9 as stated above. Modified Brozell further teaches the method further comprises the steps of: upon twisting the closure, twisting again the closure relative to the container until the at least one upper pointer (32) is aligned to the at least one lower pointer (30); and upon twisting again, pulling the closure upwards with a slight force to separate the closure from the container.

Regarding Claim 18

	Brozell teaches a childproof combination of container and closure comprising: a container (14) comprising: a base (50) and a wall (52/54) defining an inner volume of the container, the container has an open-top, a neck (20) extends from a periphery of the wall, an outer surface of the neck has a plurality of lug threads (30a/b/c) that run consecutively along a circumference of the neck; and a closure (12) comprising: a central section (40) and a skirt (42) that extends downwards from a periphery of the central section, the skirt has an inner surface and an outer surface, the inner surface of the skirt has a plurality of male threads (44), wherein the plurality of male threads engages and disengages with the plurality of lug threads (Col. 3, Ln. 23-63).
Brozell does not teach at least one lower pointer on the wall of the container just below the periphery of the wall, wherein the at least one lower pointer points upwards; at least one upper pointer on the outer surface of the skirt, wherein the at least one upper pointer points downwards, wherein the at least one upper pointer and the at least one lower pointer are positioned such that the plurality of male threads engage and disengage with the plurality of lug threads only when the at least one upper pointer is aligned to the at least one lower pointer.  
	Beck teaches a childproof combination of container and closure comprising: a container (10) comprising: a base and a wall defining an inner volume of the container, the container has an open-top, a neck (14) extends from a periphery of the wall, an outer surface of the neck has a plurality of lug threads (22) that run consecutively along a circumference of the neck, at least one lower pointer (30) on the wall of the container just below the periphery of the wall, wherein the at least one lower pointer points upwards; and a closure (12) comprising: a central section and a skirt (19) that extends downwards from a periphery of the central section, the skirt has an inner surface and an outer surface, the inner surface of the skirt has a plurality of male threads (28), at least one upper pointer (32) on the outer surface of the skirt, wherein the at least one upper pointer points downwards, wherein the at least one upper pointer and the at least one lower pointer are positioned such that the plurality of male threads engage and disengage with the plurality of lug threads only when the at least one upper pointer is aligned to the at least one lower pointer (Col. 3, Ln. 20-33 and Col. 4, Ln. 24-29). 
Brozell and Beck are analogous inventions in the field of threaded container closures.  It would have been obvious to one skilled in the art at the time of filing to modify the container and closure of Brozell with the teachings of the upper and lower projections of Beck in order to provide an alignment indicator for use of the lug threads and the male threads (Col. 4, Ln. 24-29).

Regarding Claim 19

	Brozell in view of Beck (hereinafter “modified Brozell”) teaches all the limitations of claim 18 as stated above. Brozell further teaches each lug thread (30 a/b/c) of the plurality of lug threads has a proximal end (shown at 86, 120, 120’) and a distal end (shown at 88, 114, 114’), wherein each lug thread slightly deflects downwards from the proximal end towards near the distal end, and wherein the distal end sharply tapers downwards contacting the periphery of the wall (shown at 66), the proximal end portion of each lug thread is notched (shown above), as can be seen in Fig. 5 above.

Regarding Claim 20

	Modified Brozell teaches all the limitations of claim 19 as stated above. Beck teaches the upper pointer and lower pointer need to be aligned for proper application of the closure on to the container. Modified Brozell fails to specifically teach each male thread of the plurality of male threads is directly above or below the respective proximal end portion of the lug thread when the at least one upper pointer is aligned with the at least one lower pointer.
It would have been obvious to one having ordinary skill in the art at the time of filing to have each male thread of the at least three male threads directly above or below the respective proximal end portion of the lug thread when the at least one upper pointer is aligned with the at least one lower pointer, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C).

Claims 1, 2, 4-7, 9, 10, 13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banich, Sr. et al. (US 4373641) (hereinafter Banich, Sr.) in view of Beck (US 5829609).
Regarding Claim 1

	Banich, Sr. teaches a childproof combination of container and closure (below – Fig. 1) comprising: a container (10) comprising: a base (not shown) and a wall (shown at 10) defining an inner volume of the container, the container has an open-top, a neck (12) extends from a periphery (34) of the wall, an outer surface of the neck has at least three lug threads (12) that run consecutively along a circumference of the neck; and a closure (14) comprising: a central section (24) and a skirt (26) that extends downwards from a periphery of the central section, the skirt has an inner surface and an outer surface, the inner surface of the skirt has at least three male threads (32), the at least three male threads (32) engage and disengage with the at least three lug threads (12) (Col. 2, Ln. 8-27).

    PNG
    media_image6.png
    301
    501
    media_image6.png
    Greyscale

Banich, Sr. does not teach at least one lower pointer on the wall of the container just below the periphery of the wall, wherein the at least one lower pointer points upwards; at least one upper pointer on the outer surface of the skirt, wherein the at least one upper pointer points downwards, wherein the at least one upper pointer and the at least one lower pointer are positioned such that the at least three male threads engage and disengage with the at least three lug threads only when the at least one upper pointer is aligned to the at least one lower pointer.  
	Beck teaches a childproof combination of container and closure comprising: a container (10) comprising: a base and a wall defining an inner volume of the container, the container has an open-top, a neck (14) extends from a periphery of the wall, an outer surface of the neck has lug threads (22) that run consecutively along a circumference of the neck, at least one lower pointer (30) on the wall of the container just below the periphery of the wall, wherein the at least one lower pointer points upwards; and a closure (12) comprising: a central section and a skirt (19) that extends downwards from a periphery of the central section, the skirt has an inner surface and an outer surface, the inner surface of the skirt has male threads (28), at least one upper pointer (32) on the outer surface of the skirt, wherein the at least one upper pointer points downwards, wherein the at least one upper pointer and the at least one lower pointer are positioned such that the male threads engage and disengage with the lug threads only when the at least one upper pointer is aligned to the at least one lower pointer (Col. 3, Ln. 20-33 and Col. 4, Ln. 24-29). 
Banich, Sr. and Beck are analogous inventions in the field of threaded container closures.  It would have been obvious to one skilled in the art at the time of filing to modify the container and closure of Banich, Sr. with the teachings of the upper and lower projections of Beck in order to provide an alignment indicator for use of the lug threads and the male threads (Col. 4, Ln. 24-29).

Regarding Claim 2

	Banich, Sr. in view of Beck (hereinafter “modified Banich, Sr.”) teaches all the limitations of claim 1 as stated above. Beck appears to teach one lower pointer for indicating the desired alignment of the closure with the container. Beck does not teach a number of the at least one lower pointer or a number of the at least one upper pointer is equal to a number of the at least three lug threads.  
	At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the number of lower pointers equal to the number of lug threads in order to provide a visual indicator around the entire container of all the various places in which the lug threads and male threads may be engaged.  Further, according to MPEP 2144.04(VI)(B), a duplication of parts does not provide patentable distinction over the prior art of record.  As such, the claim of a number of the at least one lower pointer or a number of the at least one upper pointer is equal to a number of the at least three lug threads, does not provide patentable distinction over the prior art of record.

Regarding Claim 4

	Modified Banich, Sr. teaches all the limitations of claim 1 as stated above. Banich, Sr. further teaches each lug thread (22) of the at least three lug threads has a proximal end (shown at 22), a mid (shown at 44), and a distal end (shown below), wherein each lug thread slightly deflects downwards from the proximal end towards near the distal end, and wherein the distal end sharply tapers downwards contacting the periphery of the wall (34), the proximal end portion of each lug thread is notched (shown below), as can be seen in an expanded view of Fig. 1 below.
[AltContent: arrow][AltContent: textbox (distal end)][AltContent: arrow][AltContent: textbox (notch)]
    PNG
    media_image7.png
    284
    804
    media_image7.png
    Greyscale


Regarding Claim 5

	Modified Banich, Sr. teaches all the limitations of claim 4 as stated above. Banich, Sr. further teaches the proximal end (shown at 22) of each lug thread is substantially directly above a distal end (shown above) of an adjacent lug thread of the at least three lug threads, forming a channel between the proximal end of each lug thread and the distal end of the adjacent lug thread, as can be seen in the expanded view of Fig. 1 above.

Regarding Claim 6

	Modified Banich, Sr. teaches all the limitations of claim 4 as stated above. Banich, Sr. further teaches a length of each male thread (32) of the at least three male threads correspond to a length of the proximal end portion (shown at 22) of each lug thread (12). The length of each male thread corresponds to the length of the proximal end portions in that the male thread is able to be located under the length of the proximal end portion during the engagement of the closure and container.

Regarding Claim 7

	Modified Banich, Sr. teaches all the limitations of claim 6 as stated above. Banich, Sr. further teaches a width of the proximal end portion (shown at 22) of each lug thread is less than a width of a rest the remaining portions of each lug thread. As can be seen in Fig. 1 above, the average thickness of proximal end is less than the average thickness of the remaining portions of each lug thread (i.e. the average thickness of the combination of the mid and distal ends).

Regarding Claim 13

	Modified Banich, Sr. teaches all the limitations of claim 4 as stated above. Beck teaches the upper pointer and lower pointer need to be aligned for proper application of the closure on to the container. Modified Banich, Sr. fails to specifically teach each male thread of the at least three male threads is directly above or below the respective proximal end portion of the lug thread when the at least one upper pointer is aligned with the at least one lower pointer.
It would have been obvious to one having ordinary skill in the art at the time of filing to have each male thread of the at least three male threads directly above or below the respective proximal end portion of the lug thread when the at least one upper pointer is aligned with the at least one lower pointer, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C).

Regarding Claim 16

	Modified Banich, Sr. teaches all the limitations of claim 1 as stated above. Banich, Sr. further teaches each lug thread (22) of the at least three lug threads has a proximal end (shown at 22) and a distal end (shown below), the proximal end portion of each lug thread is notched (shown above), as can be seen in an expanded view of Fig. 1 above. Beck teaches the upper pointer and lower pointer need to be aligned for proper application of the closure on to the container.
Modified Banich, Sr. fails to specifically teach each male thread of the at least three male threads is directly above or below the respective proximal end portion of the lug thread when the at least one upper pointer is aligned with the at least one lower pointer. It would have been obvious to one having ordinary skill in the art at the time of filing to have each male thread of the at least three male threads directly above or below the respective proximal end portion of the lug thread when the at least one upper pointer is aligned with the at least one lower pointer, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C).

Regarding Claim 17

	Modified Banich, Sr. teaches all the limitations of claim 1 as stated above. Banich, Sr. further teaches each lug thread (22) of the at least three lug threads has a proximal end portion (shown at 22). Beck teaches the upper pointer and lower pointer need to be aligned for proper application of the closure on to the container.
Modified Banich, Sr. fails to specifically teach each male thread of the at least three male threads is directly above or below the respective proximal end portion of the lug thread when the at least one upper pointer is aligned with the at least one lower pointer. It would have been obvious to one having ordinary skill in the art at the time of filing to have each male thread of the at least three male threads directly above or below the respective proximal end portion of the lug thread when the at least one upper pointer is aligned with the at least one lower pointer, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C).

Regarding Claim 9

	Banich, Sr. teaches a method for restricting access to a container by a child, the method comprising the steps of: providing a childproof combination of container and closure (Fig. 1), the container (10) comprising: a base and a wall (shown at 10) defining an inner volume of the container, the container has an open-top, a neck (12) extends from a periphery of the wall, an outer surface of the neck has at least three lug threads (22) that run consecutively along a circumference of the neck, and a closure (14) comprising: a central section (24) and a skirt (26) that perpendicularly extends downwards from a periphery of the central section, the skirt has an inner surface and an outer surface, the inner surface of the skirt has at least three male threads (32), the at least three male threads engage and disengage with the at least three lug threads; positioning the closure above the container; depressing the closure over the neck of the container with a slight force; and upon depressing, twisting the closure (Col. 2, Ln. 8-27).
	Banich, Sr. does not teach at least one lower pointer on the wall of the container just below the periphery of the wall, wherein the at least one lower pointer points upwards; at least one upper pointer on the outer surface of the skirt, wherein the at least one upper pointer points downwards, wherein the at least one upper pointer and the at least one lower pointer are positioned such that the at least three male threads engage and disengage with the at least three lug threads only when the at least one upper pointer is aligned to the at least one lower pointer; positioning the closure above the container such that the at least one upper pointer is aligned to the at least one lower pointer.
	Beck teaches a method for restricting access to a container by a child, the method comprising the steps of: providing a childproof combination of container and closure (Fig. 1), the container (10) comprising: a base and a wall defining an inner volume of the container, the container has an open-top, a neck (14) extends from a periphery of the wall, an outer surface of the neck has lug threads (22) that run consecutively along a circumference of the neck, at least one lower pointer (30) on the wall of the container just below the periphery of the wall, wherein the at least one lower pointer points upwards, and a closure (12) comprising: a central section and a skirt (19) that perpendicularly extends downwards from a periphery of the central section, the skirt has an inner surface and an outer surface, the inner surface of the skirt has male threads (28), at least one upper pointer (32) on the outer surface of the skirt, wherein the at least one upper pointer points downwards, wherein the at least one upper pointer and the at least one lower pointer are positioned such that the male threads engage and disengage with the lug threads only when the at least one upper pointer is aligned to the at least one lower pointer; positioning the closure above the container such that the at least one upper pointer is aligned to the at least one lower pointer; depressing the closure over the neck of the container with a slight force; and upon depressing, twisting the closure (Col. 3, Ln. 20-33 and Col. 4, Ln. 24-29). 
Banich, Sr. and Beck are analogous inventions in the field of threaded container closures.  It would have been obvious to one skilled in the art at the time of filing to modify the container and closure of Banich, Sr. with the teachings of the upper and lower projections of Beck in order to provide an alignment indicator for use of the lug threads and the male threads (Col. 4, Ln. 24-29).

Regarding Claim 10

	Banich, Sr. in view of Beck (hereinafter “modified Banich, Sr.) teaches all the limitations of claim 9 as stated above. Modified Banich, Sr. further teaches the method further comprises the steps of: upon twisting the closure, twisting again the closure relative to the container until the at least one upper pointer (32) is aligned to the at least one lower pointer (30); and upon twisting again, pulling the closure upwards with a slight force to separate the closure from the container.

Regarding Claim 18

	Banich, Sr. teaches a childproof combination of container and closure (Fig. 1) comprising: a container (10) comprising: a base (not shown) and a wall (shown at 10) defining an inner volume of the container, the container has an open-top, a neck (12) extends from a periphery (34) of the wall, an outer surface of the neck has a plurality of lug threads (12) that run consecutively along a circumference of the neck; and a closure (14) comprising: a central section (24) and a skirt (26) that extends downwards from a periphery of the central section, the skirt has an inner surface and an outer surface, the inner surface of the skirt has a plurality of male threads (32), the plurality of male threads (32) engage and disengage with the plurality of lug threads (12) (Col. 2, Ln. 8-27).
Banich, Sr. does not teach at least one lower pointer on the wall of the container just below the periphery of the wall, wherein the at least one lower pointer points upwards; at least one upper pointer on the outer surface of the skirt, wherein the at least one upper pointer points downwards, wherein the at least one upper pointer and the at least one lower pointer are positioned such that the plurality of male threads engage and disengage with the plurality of lug threads only when the at least one upper pointer is aligned to the at least one lower pointer.  
	Beck teaches a childproof combination of container and closure comprising: a container (10) comprising: a base and a wall defining an inner volume of the container, the container has an open-top, a neck (14) extends from a periphery of the wall, an outer surface of the neck has a plurality of lug threads (22) that run consecutively along a circumference of the neck, at least one lower pointer (30) on the wall of the container just below the periphery of the wall, wherein the at least one lower pointer points upwards; and a closure (12) comprising: a central section and a skirt (19) that extends downwards from a periphery of the central section, the skirt has an inner surface and an outer surface, the inner surface of the skirt has a plurality of male threads (28), at least one upper pointer (32) on the outer surface of the skirt, wherein the at least one upper pointer points downwards, wherein the at least one upper pointer and the at least one lower pointer are positioned such that the plurality of male threads engages and disengages with the plurality of lug threads only when the at least one upper pointer is aligned to the at least one lower pointer (Col. 3, Ln. 20-33 and Col. 4, Ln. 24-29). 
Banich, Sr. and Beck are analogous inventions in the field of threaded container closures.  It would have been obvious to one skilled in the art at the time of filing to modify the container and closure of Banich, Sr. with the teachings of the upper and lower projections of Beck in order to provide an alignment indicator for use of the lug threads and the male threads (Col. 4, Ln. 24-29).

Regarding Claim 19

	Banich, Sr. in view of Beck (hereinafter “modified Banich, Sr.”) teaches all the limitations of claim 18 as stated above. Banich, Sr. further teaches each lug thread (22) of the plurality of lug threads has a proximal end (shown at 22) and a distal end (shown above), wherein each lug thread slightly deflects downwards from the proximal end towards near the distal end, and wherein the distal end sharply tapers downwards contacting the periphery of the wall (34), the proximal end portion of each lug thread is notched (shown above), as can be seen in an expanded view of Fig. 1 above.

Regarding Claim 20

	Modified Banich, Sr. teaches all the limitations of claim 19 as stated above. Beck teaches the upper pointer and lower pointer need to be aligned for proper application of the closure on to the container. Modified Banich, Sr. fails to specifically teach each male thread of the plurality of male threads is directly above or below the respective proximal end portion of the lug thread when the at least one upper pointer is aligned with the at least one lower pointer.
It would have been obvious to one having ordinary skill in the art at the time of filing to have each male thread of the plurality of male threads directly above or below the respective proximal end portion of the lug thread when the at least one upper pointer is aligned with the at least one lower pointer, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C).

Allowable Subject Matter
Claims 11, 12, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11: Closest prior art – Modified Brozell and Modified Banich, Sr. (shown above) – teach a majority of the applicant’s claimed invention. However, the closest prior art does not teach a method for restricting access to a container by a child wherein each male thread of the at least three male threads is directly above or below the respective proximal end portion of the lug thread when the at least one upper pointer is aligned with the at least one lower pointer.
Regarding claim 14: Closest prior art – Modified Brozell and Modified Banich, Sr. (shown above) – teach a majority of the applicant’s claimed invention. However, the closest prior art does not teach each male thread of the at least three male threads is directly above the respective proximal end portion of the lug thread when engaging the at least three male threads with the at least three lug threads, wherein each male thread of the at least three male threads is directly below the respective proximal end portion of the lug thread when disengaging the at least three male threads from the at least three lug threads.
Regarding claim 15: Closest prior art – Modified Brozell and Modified Banich, Sr. (shown above) – teach a majority of the applicant’s claimed invention. However, the closest prior art does not teach each male thread of the at least three male threads is configured to snap over the respective proximal end portion of the lug thread when a vertical force is applied on the closure.

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
Applicant argues “The container of Beck does not require aligning the pointers for closing or opening of the cap”. However, this is not currently claimed. As such, the argument is moot.
Applicant argues that Brozell does not teach “each lug thread slightly deflects downward from the proximal end towards the distal end”. The Examiner respectfully disagrees. As can be seen in Fig. 5 above, over the entire length of the lug threads, they each slightly deflect downward from the proximal end (i.e. the upper right end) toward the distal end (i.e. the lower left end).
Applicant argues that “element 66 is a bead and not a part of the thread 30a”. Element 66 is only used as a point of reference to show where the Examiner interprets where the periphery of the wall is shown.
Applicant argues that claim 5 has been amended to state that the proximal end of each lug thread is “directly above” a distal end of an adjacent lug thread. The Examiner would like to note that while the word directly was added, the claim states “the proximal end of each lug thread is substantially directly above a distal end of an adjacent lug thread”. The Examiner believes that the prior art above teaches this “substantially directly above” relationship as can be seen in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733